 FUNERAL DIRECTORS OF GREATER ST LOUIS., INCAPPENDIX A241George BandySylvia L HarlessMilton F McBrideGeorge E BarrettJames A HicksNancy ParkerWilliam L BelcherAllan C HildrethJ A PayneBernard BillingsMary J HillKermit PenlandHarold W BlankenshipEmory W HowardVmcile PerkinsClarence Leon BryantJames HowardR I RitterClyde F BryantHoward G HubbardTaylor E RobertsHerbert ChapmanElbert M HudginsMonroe SemansMildred ColeHarless JenningsFlora ShortAlbert Crist,Carrie M KefferFannie M StallardFloyd L DaleEarl Roger LacyS P ThompsonMaggie F FarmerAda LesterKenneth WatkinsBob GarbishLucille LewisVivian A WatkinsGarnet D GoodmanJosephine Loretta LockhartWilliam C WilliamsDenver GraybealHarry L MillerChester WorkmanLucy A HaleJames E MitchemDean 0 WrightDavid A HallLora J MunseyFuneral Directors of Greater St. Louis,Inc, St.Louis FuneralDirectors AssociationandAlvin C. TrapfMiscellaneous Drivers and Helpers Local 610,InternationalBrotherhoodof Teamsters,Chauffeurs,Warehousemen andHelpers of America and AlvinC. Trapf.Cases Nos 14-CA-2061 and 14-CB-7P29November 20, 1959DECISION AND ORDEROn June 16, 1959, Trial Examiner Charles W Whittemore issuedhis Intermediate Report in this case, finding that the RespondentUnion and the Respondent Funeral Directors of Greater St Louis,Inc , had each of them engaged in certain unfair labor practices andrecommending that they cease and desist therefrom and take certainaffirmative action, as set forth more fully in the copy of the Inter-mediate Report attached heretoThereafter, the Respondent Unionand the General Counsel filed exceptions to the Intermediate Reporttogether with,supporting briefsThe Board i has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committedThe rulings are hereby affirmedThe Board has considered the Inter-mediate Report, the exceptions and briefs, and the entire record inthe case, and hereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the following additions andmodificationsIThe Trial Examiner found, and we agree, that, by maintainingand enforcing the discriminatory hiring and employment conditionsestablished by the contract between them, the Respondent UnionI Pursuant to provisions of Section 3 (b) of the Act, the Board has delegated Its powersin connection with this case to a three-member panel [Chairman Leedom and MembersBean and Jenkins]125 NLRB No 29 242DECISIONS OF NATIONAL LABOR RELATIONS BOARDviolated Section 8(b) (2) and 8(b) (1) (A) of the Act, and the Re-spondent Funeral Directors of Greater St. Louis, Inc.,' violated Sec-tion 8 (a) (3) and (1) of the Act.3 The General Counsel contends,however, that additional findings of violations by the RespondentUnion should be made herein based on the latter's maintenance andenforcement of the identical contract with St. Louis Funeral DirectorsAssociation.We find merit in this contention.The complaint, as originally framed, placed in issue the terms ofthe contracts-both incorporated in the same document-by and be-tween the Respondent Union, on the one hand, and St. Louis FuneralDirectors Association and Funeral Directors of Greater St. Louis,Inc., respectively, on the other.All parties were originally named asRespondents and the issues thereby raised were fully litigated.However, after adjournment of the hearing,sine die,the GeneralCounsel obtained from the St. Louis Funeral Directors Associa-tion an informal settlement agreement and moved, accordingly,for the withdrawal from the complaint of all allegations against suchAssociation.As the grant of the motion by the Trial Examiner didnot and does not affect the portions of the complaint against theRespondent Union relating to its contract with the St. Louis FuneralDirectors Association, we shall proceed to determine the issues thusraised.The record shows that St. Louis Funeral Directors Association isan employer association authorized to bargain on behalf of its em-ployer members who are engaged in providing funeral services andlivery rentals in the St. Louis, Missouri, area.Commerce facts relat-ing to the extent of the business activities of two of the member firmsof the St. Louis Funeral Directors Association-Bucholz Mortuary,Inc., and Alfred H. Hoppe, Inc.-establish that, in the aggregate,these firms did a gross business of over $500,000 in 1958, and pur-chased, during this period, from out-of-State manufacturers, or sup-pliers, caskets valued at more than $50,000.Accordingly, the Boardfinds that St. Louis Funeral Directors Association is an employerwithin the meaning of Section 2(2) of the Act, that it is engaged incommerce within the meaning of the Act, and that it will effectuatethe policies of the Act for the Board to assert jurisdiction .42 The facts setforth bythe Trial Examiner with respect to the bargaining authoritygranted Greater St. Louis Association by its employer members establish that suchAssociation is an employer within the meaning of Section 2(2) of the Act.The Board sofinds.The status of such Association and the showing as to the extent of the activitiesof at least one Of its employer members thus suffice to support the Board's jurisdictionand to warrant the assertion of its jurisdiction under the principlesset forthinSiennonsMailing Service,122 NLRB 81.See alsoW.W. ChambersCo., Inc., 124 NLRB 984, andcases there cited.'InternationalHod Carriers'Bldg. and Common Laborers'Assn.of America,LocalNo. 83,AFL-CIO,et at.(Consolidated Construction Company, Inc.),124 NLRB 1131,and cases cited by the Trial Examiner at footnote 3 of the Intermediate Report in theinstant case.4See cases citedsupra,footnote 2. FUNERAL DIRECTORS OF GREATER ST. LOUIS, INC.243As has been noted, the terms of the contract between the Respond-ent Union and the St. Louis Funeral Directors Association are similarin all, material respects to those in the contract between the Respond-ent Union and Funeral Directors of Greater St. Louis, Inc. The Boardfinds, accordingly, with respect to the former contract and for thesame reasons, that the Respondent Union violated Section 8(b) (2)and 8(b) (1) (A) of the Act.2.The remedy.The recommended order of the Trial Examinerispredicated solely on the contract between the Respondent Unionand the Respondent Funeral Directors of Greater St. Louis, Inc.While the Board adopts all such provisions of the recommendedorder, with the modifications noted hereafter, it will add thereto ap-propriate provisions designed to remedy, also, the effect of the unfairlabor practices predicated on the contract between the RespondentUnion and the St. Louis Funeral Directors Association .5The reimbursement liability here imposed shall be limited to allmoneys paid by past and present employees of members of FuneralDirectors of Greater St. Louis, Inc.,, and of St. Louis Funeral Di-5 The Respondent Union's allegation of a cessation of the unfair labor practices found,subsequent to the initiation of this case, is a matter to be taken up at the compliance stageof the proceedings. It neither affects the Board's power to issue the remedial order ithere deems appropriate, nor suffices as a basis for withholding the issuance of such order.TheHod Carriers'case,supra,footnote 3 ;Gay Engineering Corp.,124 NLRB 451. ;Morrison-Knudsen Company, Inc., et al., d/b/aRobinsonBay Lock Constructors, A JointVenture,123 NLRB 12; ArgoSteel Construction Company, 122NLRB 1077.6In the portion of the Intermediate Report headed "The Remedy," the Trial Examinerinadvertently stated that the Respondent would be jointly liable for reimbursement of alldues, fees, assessments, permit fees, and/or any other moneys exacted from the employees"under the Respondent Union's jurisdiction as a condition of obtaining or retainingemployment."In the recommended order, however, the Trial Examiner properly limitedthe order of reimbursement to employees of the Respondent Greater St. Louis Association.He failed, however, to make clear that the "employees" covered by the reimbursementorder arepastas well aspresentemployees during the period involved in the order. SeeNassau and Suffolk Contractors'Association,Inc., et at.,123 NLRB 1393:Local UnionNo. 450, International Union of Operating Engineers, AFL-CIO, et at. (Tellepsen Con-etruction Company),122 NLRB 564.We note, that in objecting to the imposition of this remedy, the Respondent Unionsuggests,inter alia,that many of the employees here involved acquired membership priorto the execution of the unlawful contracts, that they or others would have become orwould have remained members of the Union without regard to such contracts, and thatthere is hence no proof that membership was required of all the employees covered bythe reimbursement order as a price of employment.Whether or not this is so is a matterof speculation.The vice of these contractual arrangements is that they deprive employeesof the elements of free choice to which they are entitled with respect to both the acquisi-jobs, subject -only, in the latter case, to the narrow authorizations afforded employers andunions under theprovisoto Section 8(a) (3), to impose certain limited forms of unionmembership obligations.Where, as here, free choice has been foreclosed it is impossibleto determine subsequent to the actions responsible for the foreclosure whether, but forthe coercive elements in these contracts, employees involved would nonetheless haveacquired or retained membership in the Union. It is precisely because the impossibilityof such determination is the direct result of such unlawful contracts that the Boardapplies the reimbursement remedy to those responsible for the situation, "whether or notproof of actual exaction of payments is established."Nassauand Suffolk Contractors'case, supra. 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDrectors Association to the Respondent Union for the period beginning6 months prior to the filing of the initial charges and ending whenthe unlawful discriminatory conditions of employment are abandoned.The liability for reimbursement to employees of employer membersshall be a joint and several obligation under the Board order directedto the Respondent Union and the Respondent Funeral Directors ofGreater St. Louis, Inc., as recommended by the Trial Examiner. Inthe case of the employees of employer members of St. Louis FuneralDirectors Association, the order is directed solely to the RespondentUnion.However, the Union shall not be deemed liable to reimbursesuch employees for moneys previously refunded to them under theprovisions of the informal settlement agreement by and betweenSt.Louis Funeral Directors Association and the Regional Directorfor the Fourteenth Region.ORDERUpon the entire record in these cases, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that:1.The Respondent Union, Miscellaneous Drivers and Helpers Local610, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, its officers, representatives, agents,successors, and assigns, shall:(a)Cease and desist from:(1)Maintaining in its collective-bargaining agreements with theFuneral Directors of Greater St. Louis, Inc., or with St. LouisFuneral Directors Association, or with any other employer within itsterritorial jurisdiction over whom the Board would assert jurisdic-tion, any provision that requires membership in, or clearance from,the Respondent Union as a condition of employment, or which re-quires that preference in employment be given to members of theRespondent Union, except as authorized in Section 8(a) (3) of theAct.(2)Maintaining and enforcing any agreement, understanding, orpractice with Funeral Directors of Greater St. Louis, Inc., and St.Louis Funeral Directors Association, their members, or any otheremployer within its territorial jurisdiction over whom the. Boardwould assert jurisdiction, whereby membership in, clearance from,or approval of the Respondent Union is required as a condition ofemployment, or which requires that preference in employment begiven to members of the Respondent Union, except as authorized inSection 8(a) (3) of the Act.(3)Operating any exclusive hiring hall arrangement except underthe standards specified in theMountain Pacificcase (119 NLRB 883). FUNERAL DIRECTORS OF GREATER ST. LOUIS, INC.245(4)Causing or attempting to cause any employer over whom theBoard would assert jurisdiction to discriminate against employees orapplicants for employment in violation of Section 8 (a) (3) of the Act.(5) In any other mamler restraining or coercing employees orapplicants for employment in the exercise of the rights guaranteedin Section 7 of the Act, except to the extent that such rights may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment as authorized in Section 8(a) (3)of the Act.(b)Take the following affirmative action which the Board findswill effectuate the policies of the Act :(1)Reimburse all employees of St. Louis Funeral Directors Asso-ciation for all moneys illegally exacted from them in the manner andto the extent set forth in the Intermediate Report as modified by theparagraph of this Decision and Order entitled "The Remedy."(2) Jointly and severally with the Respondent Funeral Directorsof Greater St. Louis, Inc., reimburse all employees of said RespondentAssociation for moneys illegally exacted from them in the manner andto the extent set forth in the Intermediate Report as modified by theparagraph of this Decision and Order entitled "The Remedy."(3)Preserve and make available to the Board and its agents uponrequest, for examination and copying, all membership, dues, permit,and other records necessary to compute the moneys illegally exactedfrom said employees.(4)Post at its offices, in conspicuous places, including all placeswhere notices to members are customarily posted, copies of the noticeattached hereto marked "Appendix A." Copies of said notice, to befurnished by the Regional Director for the Fourteenth Region, shall,after being duly signed by the Respondent Union's representative,be posted immediately upon receipt thereof and be maintained by theRespondent Union for 60 consecutive days thereafter.Reasonablesteps shall be taken by the Respondent Union to insure that saidnotices are not altered, defaced, or covered by any other material.(5)Post at the same places and under the same conditions as setforth in paragraph (4), above, and as soon as they are forwarded bythe Regional Director, copies of the Respondent Funeral Directorsof Greater St. Louis, Inc., notice herein marked "Appendix B."(6)Mail to the Regional Director for the Fourteenth Region signedcopies of "Appendix A" for posting by the members of the RespondentFuneral Directors of Greater St. Louis, Inc., and by the members ofthe St. Louis Funeral Directors Association, iftheybe willing, asprovided herein.Copies of said notice, to be furnished by the saidRegional Director, shall, after being signed by the Respondent Union's535828-60-vol. 125-17 246DECISIONSOF NATIONAL LABOR RELATIONS BOARDrepresentative,be forthwith returned to the Regional Director forsuch posting.(7)Notify the Regional Director for the Fourteenth Region inwriting, within 10 days from the date of this Decision and Order,what steps it has taken to comply herewith.2.The Respondent Funeral Directors of Greater St. Louis, Inc., itsofficers, agents,successors,and assigns,shall:(a)Cease and desist from :(1)Maintaining and enforcing any agreement, understanding, orpractice whereby membership in, clearance from, or approval of theRespondent Union is required as a condition of employment,or whichrequires that preference in employment be given to members of theRespondent Union, except as authorized in Section 8(a) (3) of theAct.(2)Operating an exclusive hiring hall arrangement,except underthe standards specified in theMountain Pacificcase,supra.(3) In any other manner interfering with, restraining,or coercingemployees or applicants for employment in the exercise of the rightsguaranteed in Section 7 of the Act,except to the extent that suchrights may be affected by an agreement requiring membership in alabor organization as a condition of employment, as authorized inSection 8(a) (3) of the Act.(b)Take the followingaffirmativeaction which the Board findswill effectuate the policies of the Act :(1)Jointly and severally with the Respondent Union reimburseall employees of Funeral Directors of Greater St. Louis, Inc., formoneys illegally exacted from them in the manner set forth in theIntermediate Report as modified by the paragraph of this Decision andOrder entitled"The Remedy."(2)Post at its offices and mail to each of its members copies of thenotice attached hereto marked"Appendix B." Copies of said notice,to be furnished by the Regional Director for the Fourteenth Region,shall, after being duly signed by a representative of the Respondent,be posted by it and by its members immediately upon receipt thereof,and be maintained for a period of 60 consecutive days thereafter inconspicuous places, including all places where notices to employees arecustomarily posted.Reasonable steps shall be taken by the RespondentAssociation and its members to insure that said notices are not altered,defaced, or covered by any other material.(3)Post at the same places and under the same conditions as setforth in paragraph (2), above, and as soon as they are forwarded bythe Regional Director,copies of the Respondent Union's notice hereinmarked "Appendix A."(4)Mail to the said Regional Director copies of the notice attachedhereto marked"Appendix B" for posting by the Respondent Union. FUNERAL DIRECTORS OF GREATER ST. LOUIS, INC.247Copies of said notice, to be furnished by the said Regional Director,shall, after being duly signed by representative of the RespondentAssociation, be forthwith returned to the Regional Director for suchposting.(5)Notify the said Regional Director in writing, within 10 daysfrom the date of this Order, what steps it has taken to complyherewith.APPENDIX ANOTICE TO ALL MEMBERS OF MISCELLANEOUS DRIVERS AND HELPERSLOCAL 610, INTERNATIONAL BROTHERHOOD OF TEAMSTERS, CHAUF-FEURS,WAREHOUSEMEN AND HELPERS OF AMERICAPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain and enforce any agreement, understand-ing, or practice with Funeral Directors of Greater St. Louis, Inc.,St. Louis Funeral Directors Association, or their respective mem-bers, or with any other employer within our territorial jurisdic-tion, over whom the National Labor Relations Board would assertjurisdiction, whereby membership in, clearance from, or approvalof our Union is required as a condition of employment, or whichrequires that preference in employment be given to members ofour Union, except as authorized in Section 8 (a) (3) of the Act.WE WILL NOT operate any exclusive hiring hall except under thestandards specified in theAloutain Pacificcase (119 NLRB 883).WE WILL NOT cause or attempt to cause members of the FuneralDirectors of Greater St. Louis, Inc., or of St. Louis Funeral Di-rectors Association, or any other employer over whom the Na-tional Labor Relations Board would assert jurisdiction, to dis-criminate against employees or applicants for employment inviolation of Section 8(a) (3) of the Act.WE WILL NOT in any other manner restrain or coerce employeesor applicants for employment in the exercise of the rights guar-anteed in Section 7 of the Act, except to the extent that suchrights may be affected by an agreement requiring membership ina labor organization as a condition of employment as authorizedin Section 8 (a) (3) of the Act.WE WILL reimburse all past and present employees of membersof Funeral Directors of Greater St. Louis, Inc., and of St. LouisFuneral Directors Association, for the initiation fees, dues, per-mit fees, assessments, and other moneys they were unlawfully re-quired to pay our Union as the result of the illegal hiring provi- 248DECISIONS OF NATIONAL LABOR RELATIONS BOARDsions in our contracts or understanding with the aforementionedemployers.MISCELLANEOUS DRIVERS AND HELPERS LOCAL 610,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN AND HELPERSOF AMERICA,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.APPENDIX BNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :WE WILL NOT maintain, and enforce any agreement, under-standing, or practice whereby membership in, clearance from, orapproval of Miscellaneous Drivers and Helpers Local 610, Inter-national Brotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is required as a condition of employ-ment, or which requires that preference in employment be givento members of that Union, except as authorized in Section 8 (a) (3)of the Act.WE WILL NOT operate any exclusive hiring hall except under thestandards specified in theMountain Pacificcase (119 NLRB 883).WEWILL NOT in any other manner interfere with, restrain, orcoerce employees or applicants for employment in the exercise ofthe rights guaranteed in Section 7 of the Act, except to the extentthat such rights may be affected by an agreement requiring mem-bership in a labor organization as a condition of employment, asauthorized in Section 8(a) (3) of the Act.WE WILL reimburse all our employees for the initiation fees,dues, permit fees, assessments, and other moneys illegally exactedfrom them as the result of the illegal closed-shop hiring arrange-ment with said labor organization.FUNERAL DIRECTORS OF GREATER ST. Louis, INC.,Employer.Dated----------------By-------------------------------------(Representative)(Title)This noticemust remainposted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material. FUNERAL DIRECTORS OF GREATER ST. LOUIS, INC.249INTERMEDIATE REPORTSTATEMENT OF THE CASECharges having been filed and served; an order consolidating cases, a complaintand notice of hearing thereon having been duly issued and served by the GeneralCounsel of the National Labor Relations Board, and answers having been filed bythe above-named Respondents, a hearing involving allegations of unfair labor prac-tices in violation of Section 8(a)(1) and (3) and 8(b)(1)(A) and (2) of the Na-tional Labor Relations Act, as amended, 61 Stat. 136, was held in St. Louis, Missouri,on May 20, 1959, before the duly designated Trial Examiner.General Counsel, the Respondent Union, and the Respondent Greater St. LouisAssociation were represented by counsel 1 and participated in the hearing.Counselwere afforded full opportunity to heard, to examine and cross-examine witnesses,to introduce evidence pertinent to the issues, to argue orally, and to file briefs.Briefswere waived.General Counsel argued.At the opening of the hearing General Counsel moved for continuance as to thecomplaint's allegations against one of the employer Respondents, the St. LouisFuneral Directors Association, stating that an informal settlement as to such allega-tions was then in process.The motion was granted, and at the conclusion of thetaking of other evidence the hearing was adjournedsine die.On June 1, 1959,there was received fromGeneral Counsel a motion to withdraw from the com-plaint all allegations referring to said St. Louis Association.An accompanyingmemorandum indicates that service of said motion was made upon all other parties.No objection to said motion having been received, it is hereby granted, and the hear-ing declared closed.Said motion and memorandum are hereby made a part of therecord in this case.Ruling was reserved at the conclusion of the hearing upon a motion by theRespondent Union to dismiss the complaint.Said motion is disposed of by the fol-lowing findings, conclusions, and recommendations.Upon the entire record in the case, and from his observation of the witnesses,the Trial Examiner makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYER ASSOCIATION INVOLVEDThe Respondent Greater St. Louis Association is an association of firms engagedin the business of providing funeral services and livery rental services in the St.Louis, Missouri, area, and exists in part for the purpose of representing its members,numbering about 24 and including Matt Hermann & Son, Inc., in collective bargain-ing with labor organizations through designated representatives in the negotiation,execution, and administration of collective-bargaining agreements on behalf of itsmembers with various labor organizations, including the Respondent Union.At the hearing the parties stipulated that 1 of the 24 members of this association,Matt Hermann & Son, Inc., had a gross volume of business during 1958 totalling$605,200, and that during the same period this firm purchased caskets valued at$58,464.61 from sources outside the State of Missouri.The Respondent Greater St. Louis Association is engaged in commerce withinthe meaning of the Act.if. THE RESPONDENT LABOR ORGANIZATIONMiscellaneousDrivers and HelpersLocal 610,InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpersof America,is a labor organiza-tion with the meaningof the Act.M. THE UNFAIR LABORPRACTICESA. The factsOn or about June 30, 1956, the Respondent Greater St. Louis Association andthe Respondent Union entered into a 3-year contract which contains, among otherprovisions, the following:'Although Attorney Karst filed an answer on behalf of both employer associations, atthe opening of the hearing he withdrew as counsel for the Respondent St. Louis FuneralDirectors Association. 250DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection III-Union SecurityThe employer, party of the second part, agrees to hire only members of Local610, carrying the regular paid-up card of the organization. In the event anyperson fails to maintain his union membershipin good standing,as requiredherein, upon written notice to the employer by the union to such effect, theemployer shall be obligated to discharge such person and shall forthwith dis-charge such delinquent person. In the event any law, or governmental regula-tionmakes the foregoing illegal, then the parties hereto agreeto negotiate anew Union Security Clause consistent with said law or governmental regulation.In the event the parties hereto are unable to agree within ten (10) days on saidnew Union Security Clause, the union shall have the right to strike in supportof its demands in respect to said clause.When employers are required to hire regular funeral equipment they shallhire only from bona fide signatories to this agreement or independent driversof St. Louis or St. Louis County and all chauffeurs of this equipment must bepaid-up members of Local 610FuneralCar Drivers.In the event the union is unable to furnish the employer within ten (10)days of the employer's request therefor a new or additional employee(s) whois qualified to do the work required, a non-member of the Union may be hiredwith the understanding, however, that he shall become a member of the Unionat the conclusion of two (2) weeks' work with the employer. In the eventof a dispute as to whether a proposed new or additional employee furnishedby the Union pursuant to the employer's request therefor is qualified to do thework required, such dispute shall be subject to the grievance procedure in thisagreement set forth.Upon filling a vacancy, the employer will notify the Union of such vacancyand the name of the person employed to fill such vacancy.Section XVIIMiscellaneous Provisions(11)Under the by-laws and constitution of Local 610 all fines and assess-ments imposed upon chauffeurs must be paid by said chauffeur before he canreturn to work.In performance of the above-described contract the following practices, in materialsubstance, have been followed and up to the time of the hearing were being fol-lowed: 2(1) Periodically the Union has supplied each of the members of the Greater St.Louis Association with a list of drivers available for call by them.All on this listare union members.(2) From time to time it is necessary for the employer members to hire, for asingle occasion, one or more extra drivers.Whenever such an occasion arises, theemployer first communicates with drivers listed by the Union and then, in the eventnone on the list is available, communicates directly with the Union for such "extras."(3)Also from time to time employer members add to their staff of "regular"drivers, that is, drivers who are to be attached permanently to their payrolls.Theyobtain such "regular" drivers also from the list supplied by the Union.(4) If extra drivers are not available either from the union list or otherwiseprovided by the Union, the employer members are permitted by the Union to use,for extra driving service, one of their own assistant funeral directors.There is evidence in the record to the effect that the Union and the Greater St.Louis Association are negotiating a new agreement which does not contain objec-tionable union-security clauses described above.There is also testimony by counselfor the Association that prior to the hearing he informed its members that "theclosed shop phases of this contract would not be enforced." Since it appears, how-ever, that no new contract had been executed at the time of the hearing, the TrialExaminer perceives no purpose in detailing here the nature of negotiations in progress.Until effective only speculation is possible and, in any event, since it is clear thatthepracticehas continued the essential issues remain as set out in the complaint.B. ConclusionsAs stated succinctly by General Counsel in his oral argument: ". . members oftheAssociation are required (under the above-described contract) to hire only2 The findings as to practice are based upon the Union's concession at the hearing thatallAssociationmembers followed the hiring practices described in the testimony ofRobert E. Kriegshauser, of Kriegshauser Mortuaries. FUNERAL DIRECTORS OF GREATER ST. LOUIS, INC.251members of the Respondent Union carrying a regular paid-up card of the organi-zationwhich constitutes a closed shop arrangement and inherently discriminatesagainst non-union applicants who seek employment."The illegal requirement, theevidence establishes, has been maintained and enforced in practice, during the 6-month periods prior to the service of the respective charges against the RespondentAssociation and the Respondent Union.The Trial Examiner therefore concludes and finds that the preponderance ofevidence sustains the allegations of the complaint to the effect that the RespondentAssociation has discriminated and is discriminating in regard to the hire and condi-tions of employment, thereby encouraging membership in the Respondent Union,by maintaining and enforcing, within the 6-month period prior to the filing ofcharges against it, illegal union-security provisions in the contract herein described,and that by such maintenance and enforcement this Respondent has interfered with,restrained, and coerced employees in the exercise of rights guaranteed by the Act.The Trial Examiner likewise concludes and finds that the Respondent Union, bysimilarlymaintaining and enforcing such provisions, has caused the RespondentAssociation to discriminate against employees and prospective employees in themanner above-described, and thereby has restrained and coerced employees in theexercise of rights guaranteed by Section 7 of the Act.3IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with the operations of the Respondent Association described in section 1,above, have a close, intimate, and substantial relation to trade, traffic, and commerceamong the several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the Respondents have engaged in the unfair labor practicesdescribed above, the Trial Examiner will recommend that they cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe Act.In conformance with Board policy recently enunciated inNassau and SuffolkContractors' Association, Inc., etal.,4 the Trial Examiner will recommend that, inorder to expunge the coercive effect of illegal exactions, the Respondent Union andtheRespondent Association jointly reimburse employees under the RespondentUnion's jurisdiction for any dues, fees, assessments, permit fees, or other moneysthat were unlawfully exacted from them as a condition of obtaining or retainingemployment.The liability for reimbursement shall include the period beginning 6months prior to the filing and service of the original charges against the RespondentUnion and the Respondent Association, respectively, and shall extend to all suchmoneys thereafter collected until the abandonment by the Respondent Union andthe Respondent Association of the unlawful hiring practices.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Miscellaneous Drivers and Helpers Local 610, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpers of America, is a labor organ-ization within the meaning of Section 2(5) of the Act.2.By maintaining and enforcing unlawful union-security provisions in itscollective-bargaining agreement with the Respondent Union, the Respondent Asso-ciation has engaged in and is engaging in unfair labor practices within the meaningof Section 8(a)(1) and (3) of the Act.3.By maintaining and enforcing unlawful union-security provisions in itscollective-bargaining agreement with the Respondent Association, the RespondentUnion has engaged in and is engaging in unfair labor practices within the meaningof Section 8(b) (1) (A) and (2) of the Act.4.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2(6) and (7) of the Act.[Recommendations omitted from publication. I8 SeeImperialWire Company, Inc.,118 NLRB 775,777;MountainPacific Chapter ofthe Associated General Contractors,Inc., et al.,119 NLRB 883;andJandel Furs, etc.,100 NLRB 1390, 1391.4123 NLRB 1393.